DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B (claims 3 and 8) in the reply filed on 5/20/2022 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.

Drawings
The drawings were received on 10/23/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 2015/0288009 A1, hereafter Manabe) further in view of Clingerman et al. (US 2005/0186454 A1, hereafter Clingerman).
With regard to claims 1, 4, and 8 Manabe teaches a fuel cell system comprising:
a fuel cell stack (SOFC 13) [0040];
a first discharger (compressor 21) configured to suck oxidant gas and to discharge the oxidant gas towards the fuel cell stack, and provided within an oxidant gas flow path (air supply line 31) supplying oxidant gas to the fuel cell stack [0039-0043, fig. 1-3];
an opening and closing valve (guide vane 21a) provided within the oxidant gas flow path, and configured to open and close a partial area of the oxidant gas flow path next to the first discharger (at air intake port of compressor), the opening and closing valve being arranged side by side in a direction intersecting a flow of the oxidant gas (at air intake port of compressor) [0039-0043, 0055, fig. 1-3];
a second discharger (blower 33) provided at an upstream side or a downstream side of the flow of the oxidant gas with respect to the first discharger and the opening and closing valve, and configured to suck the oxidant gas through the oxidant gas flow path and to discharge the oxidant gas toward the fuel cell stack through the oxidant gas flow path (air supply line 31), a discharge pressure of the second discharger being higher than a discharger pressure of the first discharger (boosted pressure) [0043, fig. 1-3]; 
Manabe teaches a controller (control device 61) configured to control the opening and closing valve (guide vane 21a) [0068] but does not explicitly teach a voltage detector or controller capable of controlling the first and second dischargers based on detected voltage.  However, in the same field of endeavor, Clingerman teaches the use of a controller that can sense voltage levels of a fuel cell stack and control a compressor (by controlling the drive motor for the compressor) and a blower [0019-0020].   It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage detecting controller of Clingerman to control the dischargers (blower and compressor) of Manabe for the benefit of operating the fuel cell with a reduced number of required DC/DC converters and maintaining normal operation of the fuel cell [Clingerman 0022-0023].  When combined with the controller capabilities of Clingerman, the fuel cell controller of Manabe would be capable detecting voltage, controlling the opening and closing valve, controlling the blower and fan, and therefore capable of  performing the functions of claims 1, 4, and 8.
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 3, Manabe teaches the controller (control device 61) controls the opening and closing valve (guide vane 21a) based on power generation load and necessary air flow rates [0055-0057].  Therefore the controller and valve of Manabe would be capable of performing the claimed functions.
With regard to claim 5, Manabe teaches the opening and closing valve (guide vane 21a) is located next to the first discharger (at air intake port of compressor) [0039-0043, 0055, fig. 1-3].  Manabe does not explicitly teach that the valve is side by side in a direction orthogonal to a flow of the oxidant gas.  However, this would be an obvious variant to one of ordinary skill in the art since it would provide the same function of adjusting flowrate and only require a rearrangement of parts.  See MPEP 2144.04 VI.
With regard to claim 12, Manabe teaches a compressor (21) and a blower (33) for the first and second dischargers [0039-0043, fig. 1-3].

Allowable Subject Matter
Claims 6-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 9 are drawn to a fuel cell system comprising the elements recited therein.  
Notably claim 6 requires the first discharger includes a first frame and a rotating body positioned within the first frame and the opening and closing valve includes a second frame and a valve body rotatably supported and positioned within the second frame with both frames in contact with an inner wall of the oxidant gas flow path.  The prior art of record, such as Manabe would teach the claimed discharger and valve but fail to teach, obviate, or suggest the claimed arrangement with the discharger including a first frame and a rotating body positioned within the first frame and the valve including a second frame and a valve body rotatably supported and positioned within the second frame with both frames in contact with an inner wall of the oxidant gas flow path.  Since claim 7 is dependent on claim 6 it would contain allowable subject matter for the same reasons.
Notably claim 9 requires an air cleaner case including an air element and the first discharger and the opening and closing valve are provided within the air cleaner case.  The prior art of record, such as Manabe would teach the claimed discharger and valve and air cleaners are well known as upstream components in the fuel cell arts as evidenced by Horiguchi (US 2005/0221146 A1) [fig. 1].  However, the prior art of record would not teach, obviate, or suggest the claimed arrangement with an air cleaner case including an air element and the first discharger and the opening and closing valve are provided within the air cleaner case.  Since claims 10 and 11 are dependent on claim 9, they would contain allowable subject matter for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724